DETAILED ACTION

A response was received on 27 November 2022.  By this response, Claims 1-3, 5-9, 11, 13-17, 19, and 20 have been amended.  Claims 4, 12, and 18 have been canceled.  No new claims have been added.

Response to Amendment

The amendments to the specification do not comply with 37 CFR 1.72(b) which requires the abstract (including amendments thereto) to be on its own page.  See also MPEP § 714.  Applicant is required to resubmit the amendments to the specification and abstract such that the abstract is on its own page and the remaining specification amendments do not include any amendments to the abstract.
The amendments to the claims do not clearly comply with the requirement of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims.  In particular, at least Claim 17 appears to have had text deleted without being marked with strikethrough or double brackets as required.
Further, the status of the claims is not clear.  Applicant states that Claim 12 is pending (page 13 of the present response); however, the claim listing shows Claim 12 as canceled.  Applicant further states that Claims 4, 11, and 17 have been canceled (page 21 of the present response); however, the claim listing shows Claims 11 and 17 as still pending (and Claims 12 and 18 as canceled).  For purposes of advancing prosecution of the present application and as a courtesy, the amendments to the claims have been treated as though they were fully compliant with the provisions of 37 CFR 1.121(c).  Further, the listing of claims is treated as controlling which claims are canceled and which are pending. 

Response to Arguments

Applicant's arguments filed 27 November 2022 have been fully considered but they are not persuasive.
Regarding the objection to Figure 8 as requiring a prior art label, Applicant argues that Figure 8 supports example embodiments as described in the specification (page 13 of the present response, citing paragraph 0135 of the specification).  However, it is noted that all of the individual components within Figure 8 and therefore the figure as a whole are described as conventional or generic computer components (see paragraphs 0137-0139, for example).  Therefore, only that which is old is illustrated.
Regarding the objection to the drawings for informalities, Applicant argues that the blockchain is a component of the system and indicates that the objection is not clear (page 14 of the present response).  To clarify, it is unclear whether or how the element of blockchain 106 would constitute a single structural element within the system because it is implemented in a distributed manner across multiple nodes.
Applicant also argues that “data” is not an uncountable noun and can therefore be referred to with “a” (page 14 of the present response).  However, because “data” is a plural noun, then the singular article “a” does not agree with the plural “data”.
Regarding the objection to the disclosure for informalities, Applicant argues that “perform one or more of detect…” in paragraph 0002 is clear (page 15 of the present response).  However, “detect”, “access”, and “validate” are used as the objects of the verb “perform”, and it is not grammatically clear to have a verb be the object of another verb.  It appears that “detect” should be replaced by the gerund or noun forms “detecting” or “detection”, and similarly for the other verbs.
Regarding paragraph 0039, Applicant argues that “structuring of the data…” is clear as part of a list (page 16 of the present response).  However, the other list item is an independent clause, and the use of a sentence fragment makes it so the list items are not in parallel structure, which is grammatically unclear.
Regarding paragraph 0052, Applicant argues that Figure 6A makes clear that the nodes are connected to the blockchain (pages 16-17 of the present response).  However, in Figure 6A, the blockchain is shown as an element within the ledger, which is contrary to what is shown in Figure 1 and described in paragraph 0052.  It is not clear how the nodes are connected to the blockchain itself as a structure in the system of Figure 1.
Regarding paragraph 0080, Applicant argues that this is clear in light of paragraph 0047 (page 17 of the present response).  However, it is not clear what the first phrase “a block hash” is intended to refer to; that is, it is not clear what is hashed to result in this first block hash.  Further, while paragraph 0047 describes checking for correspondence of timestamps, neither this portion nor the portion of paragraph 0080 explicitly describes what comparison result would result in the validation succeeding or failing.
Regarding paragraph 0097, Applicant appears to misapprehend the objection.  Applicant states that the portion discloses that a new data block can include new data (pages 18-19 of the present response).  However, the objection was due to the lack of clarity in how a data block would include a step, process, or action.  These are abstract concepts that cannot clearly be stored in a data block.
Regarding paragraph 0102, Applicant argues that one of ordinary skill would understand what PRF means (page 20 of the present response).  However, for clarity, all abbreviations should be written out in full the first time they appear.
Regarding the objections to the claims, Applicant again argues that “data” is not an uncountable noun and can therefore be referred to with “a” (page 20 of the present response, referring to earlier arguments).  However, because “data” is a plural noun, then the singular article “a” does not agree with the plural “data”.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite, and with particular reference to Claims 1, 8, and 15, Applicant asserts that the claim language is clear but that the claims have been amended (page 21 of the present response).  However, it appears that only Claim 1 has been amended and that Claims 8 and 15 still include the language at issue.
With reference to Claims 4, 11, and 17, Applicant asserts that the claims have been amended (page 22 of the present response).  However, although Claim 4 has been canceled and amended subject matter similar to this has been incorporated into Claim 1, Claims 11 and 17 have not been similarly amended and still include the language at issue.
With reference to Claims 5, 12, and 18, Applicant asserts that the specification describes comparing or matching timestamps (page 22 of the present response, citing paragraphs 0080 and 0047).  However, neither these paragraphs nor the claims explain whether the timestamps matching would result in validation succeeding or failing.  Further, it is noted that Claims 12 and 18 have been canceled.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 102(a)(2) as anticipated by Yan et al, US Patent 10742423, Applicant argues that Yan does not disclose or suggest validating a block based on a match of a hash of the block with a block hash contained in the block validation stamp (pages 23-25 of the present response, citing Yan, column 13, line 50-column 14, line 2).  However, Yan more generally discloses verification in column 15, lines 1-6, and also explicitly discloses comparing hashes in column 10, line 60-column 11, line 4 (where a hash is received, corresponding to the hash in the stamp, and another hash is calculated, and the two hashes are compared to validate the message).  Further, the other portions cited previously also do generally disclose authenticating a timestamp and the signature of a hash, for example. 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objections to the drawings are NOT withdrawn as detailed above.
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 1, it is unclear whether or how the element of blockchain 106 would constitute a single structural element within the system because it is implemented in a distributed manner across multiple nodes.  In Figure 4B, step 460, “a” should be deleted before “TSA registration data” because the plural “data” should not take the singular article.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

As noted above, the amendments to the abstract and specification must be resubmitted with the abstract on a separate page.  Because the amendments to the abstract and specification have not been entered, the objections are maintained as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In particular, the comma before “accessing” in line 2 and the comma before “and validating” in line 4 should be replaced by semicolons, because the list items include internal commas.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor typographical and other errors.  For example, in paragraph 0002, lines 2-4, the phrase “perform one or more of detect… access… and validate” is grammatically unclear with respect to phrases such as “perform detect”.  In paragraph 0003, the comma before “accessing” in line 2 and the comma before “and validating” in line 4 should be replaced by semicolons, because the list items include internal commas.  In paragraph 0034, line 6, “a” should be inserted before “blockchain-based network” or “network” should be replaced with “networks”.  In paragraph 0036, line 7, it appears that “archived” should read “achieved”, and that “loose” should read “lose”.  In paragraph 0036, line 8, the phrase “than trust” is grammatically unclear, although it may be intended to read “then trusts”.  In paragraph 0037, line 4, the abbreviation “MSP” is used without being defined.  In paragraph 0037, line 4, the phrase “enables to create” appears to be missing an object describing who or what is enabled to create the network.  In paragraph 0037, line 5, the phrase “make any users or organizations to on-board” is grammatically unclear.  In paragraph 0039, lines 10-11, the clause “structuring of the data into individual transactions and chain of blocks which keeps full history of each state change” is a fragment and grammatically unclear.  In paragraph 0044, line 6, in the phrase “a personal data”, the uncountable noun “data” should not take the indefinite article.  In paragraph 0045, lines 1-2, the sentence beginning “According to the exemplary embodiments, a method and system…” is a fragment.  In paragraph 0050, line 3, it appears that “an” should be added before “added layer”.  In paragraph 0050, line 9, it appears that “a” should be inserted before “stamp”.  In paragraph 0050, line 12, the singular article “a” does not agree with the plural “blockchains”.  In paragraph 0052, lines 2-3, it is not clear how the node 102 would be connected to a blockchain 106, as the blockchain is a distributed data structure rather than a structural element of a network.  In paragraph 0080, lines 5-6, it is not clear what two block hashes are matched.  In paragraph 0080, lines 6-8, it is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.  In paragraph 0080, line 10, in the phrase “a TSA registration data”, the uncountable noun “data” should not take the indefinite article.  In paragraph 0081, line 11, and paragraph 0082, line 10, the phrase “a same module” is not grammatically clear.  In paragraph 0090, line 9, it appears that “forward” should read “forwarded”.  In paragraph 0097, lines 2-4, it is not clear how “additional information” would include a concept such as a step, process, or action to be performed.  In paragraph 0097, line 7, the phrase “but could also be located” is grammatically unclear in context.  In paragraph 0097, lines 9-10, the new data is inserted into a header, but in the corresponding Figure 6B, the new data is inserted into the block data (body).  In paragraph 097, line 13, the phrase “these includes” does not agree in number.  In paragraph 0101, line 7, “has value” should read “hash value”.  In paragraph 0101, line 9, it appears that “by” should be inserted before “a database gatekeeper”.  In paragraph 0102, line 9, the abbreviation “PRF” is used without being written out in full.  In paragraph 0126, line 2, the use of parentheses around “(permissioned nodes)” is generally unclear.
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

The objection to Claims 16-19 is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.  The objection to Claims 7, 14, 15, and 20 for informalities is NOT withdrawn because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
Claims 7, 14, 15, and 20 are objected to because of the following informalities:  
In Claim 7, lines 3-4, “a” should be deleted before “TSA registration data” because the plural “data” should not take the singular article.
In Claim 14, line 3, “a” should be deleted before “TSA registration data” because the plural “data” should not take the singular article.
In Claim 15, lines 2-3, commas should be inserted around “when executed by a processor of a validation service node in a blockchain network”.
In Claim 20, line 5, “a” should be deleted before “TSA registration data” because the plural “data” should not take the singular article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-4, 6, 7, 12, and 18 under 35 U.S.C. 112(b) as indefinite is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.  The rejection of Claims 5, 8-11, 13-17, 19, and 20 is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “validate the block based on a comparison of a time stamp of the block validation stamp with a time stamp of the block” in lines 3-4.  It is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.
Claim 8 recites “a block validation stamp comprising meta-data signed by a trusted stamping authority (TSA) on the blockchain ledger” in lines 4-5.  It is not grammatically clear what the phrase “on the blockchain ledger” is intended to modify.  This ambiguity renders the claim indefinite.
Claim 11 recites “a block hash” and “a block hash contained in the block validation stamp” in line 2.  There is not a clear distinction between these block hashes, if they are in fact different.  Further, it is not clear whether these are intended to refer to a distinct hash (or hashes) from the “hash of the block” and “block hash contained in the block validation stamp” of Claim 8.
Claim 15 recites “a block validation stamp comprising meta-data signed by a trusted stamping authority (TSA) on the blockchain ledger” in lines 5-6.  It is not grammatically clear what the phrase “on the blockchain ledger” is intended to modify.  This ambiguity renders the claim indefinite.
Claim 17 recites “a block hash” and “a block hash contained in the block validation stamp” in lines 4-5.  There is not a clear distinction between these block hashes, if they are in fact different.  Further, it is not clear whether these are intended to refer to a distinct hash (or hashes) from the “hash of the block” and “block hash contained in the block validation stamp” of Claim 15.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites “validating the block based on a matching of a block hash with a block hash contained in the block validation stamp”; however, Claim 8, from which Claim 11 depends, already recites validating the block based on a match of a hash of the block with a block hash contained in the block validation stamp.  Claim 11 does not further limit the subject matter of Claim 8 upon which it depends.
Similarly, Claim 17 recites “validating the block based on a matching of a block hash with a block hash contained in the block validation stamp”; however, Claim 15, from which Claim 17 depends, already recites validating the block based on a match of a hash of the block with a block hash contained in the block validation stamp.  Claim 17 does not further limit the subject matter of Claim 15 upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al, US Patent 10742423.
In reference to Claim 1, Yan discloses a system that includes a processor that is configured to detect an access to a block on a blockchain ledger (column 15, lines 1-6); access a block validation stamp stored on the blockchain ledger, where the stamp includes metadata signed by a trusted stamping authority (see Figure 3, trusted time server 350; column 13, lines 13-32); and validate the block based on a match of a hash of the block with a block hash contained in the stamp (column 10, line 60-column 11, line 4, comparing hashes; see also column 15, lines 1-6).
In reference to Claim 2, Yan further discloses the stamp in a block header in the blockchain ledger (see column 12, lines 38-47).
In reference to Claim 3, Yan further discloses that the trusted stamping authority is an off-blockchain third-party entity (column 13, lines 18-19).
In reference to Claims 5-7, Yan further discloses validating based on matching a hash, comparing timestamps, sequence numbers, or blockchain network identification (column 15, lines 1-6, verification; column 10, line 60-column 11, line 4, comparing hashes; column 13, line 50-column 14, line 2, verifying timestamp and hash; column 17, lines 1-46, hashes, sequence, identifiers, timestamps).

Claims 8-11, 13, and 14 are directed to methods corresponding substantially to the functions of the systems of Claims 1-3 and 5-7, and are rejected by a similar rationale, mutatis mutandis.
Claims 15-17, 19, and 20 are directed to software implementations of the methods of Claims 8, 9, 11, 13, and 14, and are rejected by a similar rationale.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492